Citation Nr: 1021371	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-04 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether an August 11, 2008 decision by the Board of 
Veterans Appeals (Board) which granted entitlement to 
disability rating of 20 percent for left knee instability and 
10 percent for limitation of flexion of the left knee should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

2.  Entitlement to an effective date earlier than June 26, 
2007, for the assignment of a disability rating of 20 percent 
for left knee instability.

3.  Entitlement to an effective date earlier than June 26, 
2007, for the assignment of a disability rating of 10 percent 
for limitation of flexion of the left knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to 
October 1994. 

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2009 motion by the appellant alleging 
CUE in the August 11, 2008 Board decision granting 
entitlement to disability rating of 20 percent for left knee 
instability and 10 percent for limitation of flexion of the 
left knee.  

The issues of entitlement to an effective date earlier than 
June 26, 2007, for a 20 percent rating for left knee 
instability and a 10 percent rating for limitation of flexion 
of the left knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In its August 11, 2008 decision, the Board granted 
entitlement to an increased disability rating of 20 percent 
for left knee instability and 10 percent for limitation of 
flexion of the left knee.  

2.  The appellant has not adequately set forth allegations of 
CUE in the August 11, 2008 decision of the Board, nor the 
legal or factual basis for such allegations of error, and why 
the result would have been manifestly different but for the 
errors.



CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of the August 11, 2008 Board decision based on clear and 
unmistakable error have not been met, the motion must be 
dismissed without prejudice to refiling. 38 C.F.R. § 
20.1404(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that it is not necessary to discuss the 
applicability of the Veterans Claims Administration Act 
(VCAA) in connection with the claimant's Motion in this case.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on an allegation of CUE in a previous Board 
decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  The Court held that an attempt to obtain benefits 
based on an allegation of CUE "is fundamentally different 
from any other kind of action in the VA adjudicative 
process."  Livesay, 15 Vet. App. at 178.  An allegation of 
CUE does not represent a "claim," but rather is a 
collateral attack on a final decision.  It involves a legal 
challenge to a prior Board decision and does not involve 
acquiring or submitting any additional evidence.  Therefore, 
the provisions of the VCAA are not for application in the 
adjudication of the issue of CUE in a prior final Board 
decision.

Legal Criteria

A Board decision is final on the date stamped on the face of 
the decision.  See 38 C.F.R. § 20.1100.  A final Board 
decision is subject to review by the Board on motion alleging 
CUE.  See 38 U.S.C.A. § 7111(a); 38 C.F.R. § 20.1400.  A 
motion alleging CUE in a Board decision is a matter of 
original jurisdiction with the Board.  See 38 U.S.C.A. § 
7111(e); 38 C.F.R. § 20.1402.  Motions alleging such error 
are not, except as otherwise provided, subject to rules 
relating to processing and disposition of appeals.  See 38 
C.F.R. § 20.1402.

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a).  Moreover, the decision is to be 
based on the record and the law that existed when the 
challenged decision was made.  See 38 C.F.R. § 20.1403(b).

A CUE is one which, had it not been made, would have 
manifestly changed the outcome when it was made.  The error 
cannot be clear and unmistakable unless it is absolutely 
clear that a different result would have ensued, but for the 
error.  See 38 C.F.R. § 20.1403(c).  The following do not 
constitute CUE: (1) changed diagnosis; (2) failure to fulfill 
the duty to assist; or (3) a disagreement as to how facts 
were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

A motion of CUE must set forth clearly and specifically the 
alleged CUE in the Board decision, the legal or factual basis 
for such allegations and why the result would have been 
manifestly different but for the alleged error.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling.  
38 C.F.R. § 1404(b) (2009).  



Analysis

The evidence reflects that the Veteran filed a claim for an 
increased rating for a left knee disability on March 25, 
2002.  The claim was denied by rating decision dated in 
September 2002.  The Veteran perfected a timely appeal with 
respect to that decision.  

In June 2007, the Board remanded the matter for a VA 
examination to determine the level of severity of the 
Veteran's service-connected left knee disability.  A VA 
examination was conducted on July 26, 2007, and found that 
the Veteran's left knee disability had worsened since her 
last examination in May 2002.  In a decision dated August 11, 
2008, the Board allowed the Veteran's claim for an increased 
rating for a left knee disability, and assigned a 20 percent 
disability rating for left knee instability and a 10 percent 
rating for limitation of flexion of the left knee.  The 
Board's decision made no comment on the appropriate effective 
date for either rating.

Later that month, the RO issued a rating decision 
implementing the Board's decision to assign a 20 percent 
disability rating for left knee instability and a 10 percent 
rating for limitation of flexion of the left knee, and 
assigned effective dates of June 26, 2007 to those 
disabilities.  

In January 2009, the Veteran filed a motion alleging CUE in 
the Board's August 11, 2008, decision, asserting that the 
appropriate effective date for her left knee disabilities is 
March 25, 2002, the date of her original claim for an 
increased rating.  

In this instance, the moving party (the Veteran) has failed 
to clearly and specifically set forth alleged errors of fact 
or law in the August 2008 Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  In 
fact, the Board decision in question does not even address 
the issue the appellant has claimed was decided incorrectly.  
The Board emphasizes that in a CUE motion it is incumbent 
upon the moving party to set forth clearly and specifically 
the alleged clear and unmistakable error, and a disagreement 
as to how the facts were weighed or evaluated is not 
sufficient to satisfy this requirement.  See 38 C.F.R. § 
20.1403 (2009).  Since the moving party has failed to comply 
with the pleading requirements set forth in 38 C.F.R. § 
20.1404(b) (2009), the CUE motion must be dismissed without 
prejudice. The Board notes that this disposition is more 
favorable to the moving party than a denial on the merits 
would be, as the moving party is free at any time to resubmit 
a CUE motion with respect to the August 11, 2008 Board 
decision, since a dismissal without prejudice does not 
preclude such a refiling. See Luallen v. Brown, 8 Vet. App. 
92, 95 (1995); see also Simmons v. Principi, 17 Vet. App. 
104, 111-15 (2003) (holding that in asserting CUE, where the 
claimant fails simply in the pleading rather than on the 
merits, the appropriate decision is to dismiss the claim 
without prejudice to refilling rather than to deny).  


ORDER

The motion to revise or reverse the August 11, 2008 decision 
of the Board, which which granted entitlement to disability 
rating of 20 percent for left knee instability and 10 percent 
for limitation of flexion of the left knee is dismissed 
without prejudice to refiling.


REMAND

In November 2008, the Veteran filed a notice of disagreement 
to an August 2008 rating decision assigning an effective date 
of June 26, 2007, for the assignment of a 20 percent 
disability rating for left knee instability and a 10 percent 
disability rating for limitation of flexion of the left knee.  
The RO has not issued the Veteran a statement of the case 
(SOC) that addresses these issues, therefore a remand is 
necessary to correct this procedural deficiency. 38 U.S.C.A. 
§ 7105; 38 C.F.R.      §§ 19.26, 19.29, 19.30, Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the issues of 
entitlement to an effective date earlier 
than June 26, 2007, for the assignment of 
a 20 percent disability rating for left 
knee instability and a 10 percent 
disability rating for limitation of 
flexion of the left knee.  The Veteran is 
hereby notified that, following the 
receipt of the SOC concerning these 
issues, a timely substantive appeal must 
be filed if appellate review by the Board 
is desired.  If, and only if, a timely 
substantive appeal is filed, should this 
issue be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


